Citation Nr: 1739844	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-23 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1987 to January 1994, with an additional period of reserve service from January 1994 to May 2007.  He also had a confirmed period of active duty for training (ACDUTRA) from April 8, 2002, to April 19, 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, August 2015, and December 2016, these matters were remanded for additional development (by Veterans Law Judges other than the undersigned); the case is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

Line of Duty Determination

The Veteran has stated on several occasions that he was involved in multiple motor vehicle accidents (MVA) throughout the years. 

The Board observes that, with respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA) in the line of duty.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

A June 24, 2004, private treatment record notes the Veteran's report of an MVA on June 21, 2004, in which he complained of headaches and neck pain.  Private treatment records in January and February 2006 note complaints of neck and shoulder pain following November and December 2005 MVAs.  A January 2006 service treatment record (STR) notes the Veteran's complaints of recurrent right shoulder pain following an MVA in 2004.  In an April 2007 periodic health assessment, the Veteran reported injuries to his neck and right shoulder following a June 2004 MVA.

His service personnel records show that he was on ACDUTRA from June 7, 2004, to June 18, 2004, and on INACDUTRA from June 19, 2004, to November 5, 2004, and from September 20, 2005, to June 1, 2007.  To date, no line of duty determination has been associated with the record.  Accordingly, on remand, such records should be obtained.

Claims of Service Connection 

The Board has remanded these matters several times to obtain adequate medical opinions; unfortunately, to date, adequate opinions have not been obtained.  

The Veteran's STRs show complaints of headaches, neck stiffness, and right shoulder pain.  A March 1989 STR notes the Veteran's complaints of a sore neck that started 10 days earlier.  An August 1991 STR notes a diagnosis of probable stress headache.  A February 1992 STR notes the Veteran's complaint of pain on the right side of the neck and head following an MVA a few days earlier.  An April 12, 2002, STR confirms that he was treated for neck stiffness and tingling in his arm subsequent to a basketball injury.

Following the most recent remand, the Veteran underwent additional examinations in March 2017 regarding his claims of service connection for neck and right shoulder disabilities, and headaches.  

On March 2017 VA shoulder examination, only bursitis was diagnosed.  During the examination, the Veteran indicated his right shoulder pain began in April 2002 and that he continues to have ongoing problems with his right shoulder since that day, which continues to get worse because of his work as a mechanic.  The examiner, a neurosurgeon, opined that the Veteran's right shoulder disability did not have its onset in, and was not caused by or related to, service based on the Veteran's statements during private treatment in August 2002 that the symptoms related to this April 2002 basketball injury resolved; additionally, during that treatment, the Veteran reported shoulder pain for the past two weeks without regard to a specific related injury.

On March 2017 VA neck examination, a spinal fusion post anterior cervical discectomy was diagnosed.  During the examination, the Veteran stated that the date of onset was in April 2002 and that his condition progressively worsened until he had surgery in 2008.  The examiner noted a September 1989 STR wherein the Veteran reported complaints of sore neck with no history of trauma, and a February 1992 STR wherein he indicated that he was "almost in MVA on Friday," with the Veteran thinking that may have been the cause for his neck pain at that time.  The examiner opined that it is less likely the Veteran's neck disability had its onset in, or was caused by, service because there was documentation that the Veteran had complaints of neck pain prior to 2002 as a result of an MVA in 1991, and other MVAs from 1999 to 2006.  The examiner thus concluded that it would be mere speculation to say which of the above accidents/incidents resulted in the Veteran's current condition.

On March 2017 VA headaches examination, the Veteran reported date of onset around 2002, after being hit in the head by a basketball.  The examiner noted that a 1991 STR noted the Veteran's report of suffering from one headache per month and that the Veteran denied headaches while being treated for a basketball injury.  A traumatic brain injury (TBI) opinion was also obtained.  In it, the examiner noted that the Veteran suffered from a TBI in 2002 after being hit in the head with a basketball.  However, later during the report, the examiner indicated that the Veteran's headaches are not a residual of a TBI and are, instead, stress-related.  However, the examiner also opined that a TBI clearly and unmistakably existed prior to active service based on a report of a football injury in 1981 and was less likely than not aggravated during service because the TBI had no residuals.  He later opined that there is no documentation of a TBI during service and that the Veteran's headaches are stress-related. 

The Veteran's representative has challenged the adequacy of the examinations, specifically the orthopedic examinations, because they were conducted by a neurosurgeon and not an orthopedist.  The Board additionally finds that the rationale contained in each examination is inadequate, specifically noting that none of the opinions of record adequately address all shoulder and neck diagnoses.  Additionally, the Board also finds that the examiners failed to consider the Veteran's statements that he experienced right shoulder and neck pain, as well as headaches, since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence).   Accordingly, a remand to obtain more adequate opinions are necessary. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should make/obtain line of duty determinations with regard to the MVAs identified in the record which occurred during periods of ACDUTRA or INACDUTRA. 

2.  Thereafter, the AOJ should arrange for a VA medical opinion (with examination only if deemed necessary by the opinion provider) to determine the likely etiology of the Veteran's right shoulder and neck disabilities, and headaches.  The claims file must be made available to the provider for review.  The opinion provider should provide an opinion that responds to the following:

(1) Please identify (by diagnosis) each neck and right shoulder disability and headaches shown, to include neck/cervical strain, central disc extrusion, cervical DDD, right shoulder bursitis/tendonitis, right shoulder impingement syndrome, right shoulder torn labrum, right shoulder rotator cuff tendonitis, right shoulder arthritis, and stress-related headaches

(2) What is the most likely cause for EACH diagnosed disability?  Specifically, is it at least as likely as not  (a 50% or better probability) that it is related to service, to include as due to an April 2002 basketball incident,  MVAs that occurred during service/in the line of duty, or the Veteran's complaints of neck and shoulder pain, and headaches, during service?  If any neck and/or right shoulder disability or headaches are determined to be unrelated to service, please identify the cause(s) considered more likely and why that is so.

The opinion provider should address the Veteran's STRs which note neck and right shoulder pain and headaches and the Veteran's statements during the December 2007 and March 2017 VA examinations that his right shoulder and neck pain and headaches have continued since service.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).





